Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about July 1, 2002, which denied plaintiff commercial tenant’s motion to compel defendant landlord to execute certain permit applications, and order, same court and Justice, entered on or about October 2, 2002, which denied plaintiff’s motion to renew, unanimously affirmed, with one bill of costs.
*434While plaintiff, having obtained a Yellowstone injunction, is entitled to attempt to cure the default alleged against it, which in this case would entail restoration of the leased restaurant premises to their condition prior to plaintiff’s commencement of alterations purportedly unauthorized under the subject lease, it does not follow that defendant may be compelled to sign the applications seeking permission for the particular work now proposed by plaintiff since it is far from clear that that work would in fact be restorative. This deficiency was not remedied by the “as built” plans submitted by plaintiff in support of renewal, since those plans, bearing the legend “not for construction,” were not shown to be the plans and specifications actually used in the original configuration of the restaurant and thus were not probative of whether plaintiff’s presently proposed plans would return the premises to their original condition.
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.